DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 14, 35, 36, 42-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 2009/0034778 A1) in view of Nelson (US 2009/0079561 A1) in view of Matsunaga (US 2014/0223058 A1).
Referring to claim 1: Chi teaches a device (see figures 1-3), comprising a printed circuit board (see figures 2-3, #51; paragraph [0058]) comprising a processor (see figures 2-3, #5/52/59; paragraphs [0018]; claim 10); an audio component (see figures 1-3, #3) electrically coupled to the processor (see figures 2-3; paragraph [0048]); light-emitting diodes (see figures 2-3, #53; paragraph [0048], [0056] and [0058]) electrically coupled to the processor; physical switches (see figure 2, #4/41-45; paragraph [0060]) electrically coupled to the processor, wherein the physical switches are configured to control at least one of the LEDs and the audio component (see figures 1-2; paragraph [0048]; wherein the switch includes switches, #41-43, for controlling the audio component and switches, #44-45, for controlling the LEDs); a device housing (see figures 1-3, #2/12/21/23) configured to house the PCB, the audio component, the LEDs, and at least part of the physical switches (see paragraph [0058]). Chi is silent to the device being a sleep training device wherein the printed circuit board comprises a real-time clock integrated circuit (IC), a memory, and a wireless communication unit; wherein the processor is programmed to execute instructions stored in the memory to disable at least one of the physical switches when a sleep program stored in the memory is initiated.
Nelson teaches a sleep training device (see figure 2) comprising a processor, a memory (see figure 2, #210; paragraph [0044]), a real-time clock integrated circuit (see paragraph [0047]; wherein the processing unit includes a timer chip that keeps track of current time and compares the current time to the programmed state change times), and a wireless communication unit (see figure 2, #220; paragraph [0046]; wherein the user interface is a wireless interface to a 
Chi, as modified by Nelson, is silent to the processor being programmed to execute instructions to disable at least one of the physical switches when the sleep program is initiated. Matsunaga teaches an application processor that process a started application program; and a memory that stores an operation lock determination section that determines whether to start operation lock while processing the application program (see paragraphs [0012] and [0028]-[0029]), wherein the operation lock restricts unintended operations while the application is running (see paragraphs [0015] and [0030]), specifically, restricting operation device keys to prevent performing unintended termination of application processing, changing of sound volume, and/or cutting power to devices accessible to children (see paragraphs [0004]-[0005] and [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor of Chi, as modified by Nelson, with programming stored on the memory to execute an operation lock like taught by Matsunaga in order to restrict operation of the device keys during running of the sleep program so as to prevent 
Referring to claim 2: Chi further teaches the device housing comprises a housing base (see figures 1-3, #2/21/23; paragraph [0058]) and a light diffusing cover (see figures 1-3, #12; paragraphs [0048]-[0051]; wherein the cover, #12, is pervious to light in part and creates a “hazy atmosphere”).
	Referring to claim 3: Chi further teaches the PCB is housed within the housing base (see figures 2-3; paragraph [0058]).
	Referring to claim 4: Chi further teaches the light diffusing cover comprises a polymeric material (see paragraphs [0048]-[0051]; wherein the cover is made of a plastic material) fully capable of diffusing light and dissipating heat generated by the LEDs.
Referring to claim 8: Chi further teaches the audio component comprises a speaker (see figures 1-3, #3) coupled to an amplifier (see paragraph [0018]; claim 10, #57), and wherein the amplifier is electrically coupled to the processor.
Referring to claim 9: Chi further teaches a covering plate (see figure 2, #21) configured to cover a top of the device housing and positioned above the speaker (see figure 2; wherein the hood, #21, includes a flat covering surface with an inlaid LED circuit board and wherein the flat covering surface acts as a covering plate to cover the top of the housing base, #21/23, and is positioned above the speaker).
Referring to claim 14: Nelson further teaches the sleep program is initiated when a set parameter associated with the sleep program is met, and wherein the sleep program is scheduled remotely by another device (see paragraphs [0036] and [0046]-[0047]; wherein the set parameter 
Referring to claim 35: Chi teaches a device (see figures 1-3), comprising a printed circuit board (see figures 2-3, #51; paragraph [0058]) comprising a processor (see figures 2-3, #5/52/59; paragraphs [0018]; claim 10); an audio component (see figures 1-3, #3) electrically coupled to the processor (see figures 2-3; paragraph [0048]); light-emitting diodes (see figures 2-3, #53; paragraph [0048], [0056] and [0058]) electrically coupled to the processor; a number of physical switches (see figure 2, #4/41-45; paragraph [0060]) electrically coupled to the processor, wherein the physical switches are configured to control at least one of the LEDs and the audio component (see figures 1-2; paragraph [0048]; wherein the switch includes switches, #41-43, for controlling the audio component and switches, #44-45, for controlling the LEDs); and a device housing (see figures 1-3, #2/12/21/23) configured to house the PCB, the audio component, the LEDs, and at least part of the physical switches (see paragraph [0058]). Chi is silent to the device being a sleep training device and a method of remotely locking the sleep training device, comprising: receiving an instruction to schedule a sleep program based on a set parameter from another device in wireless communication with the sleep training device; initiating, using the processor, the sleep program once the set parameter is met; and disabling at least one of the physical switches when the sleep program is initiated, wherein the printed circuit board comprises a real-time clock integrated circuit (IC), a memory, and a wireless communication unit.
Nelson teaches a sleep training method for use with a sleep training device (see figure 2), the method comprising receiving an instruction to schedule a sleep program based on a set parameter from another device in wireless communication with the sleep training device; and 
Chi, as modified by Nelson, is silent to disabling at least one of the physical switches when the sleep program is initiated. Matsunaga teaches an application processor that process a started application program; and a memory that stores an operation lock determination section that determines whether to start operation lock while processing the application program (see paragraphs [0012] and [0028]-[0029]), wherein the operation lock restricts unintended operations while the application is running (see paragraphs [0015] and [0030]), specifically, restricting operation device keys to prevent performing unintended termination of application processing, changing of sound volume, and/or cutting power to devices accessible to children (see 
 Referring to claim 36: Nelson teaches receiving program instruction from a client device via the wireless communication unit (see paragraph [0046]) and Matsunaga teaches disabling the at least one of the physical switches in response to the lock instruction received (see paragraphs [0028]-[0030]). Chi, as modified by Nelson and Matsunaga, is silent to the receiving the locking instructions from the client device, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Chi, as modified by Nelson and Matsunaga, to receive locking instructions from the client device via the wireless communication unit in order to allow for remote locking of the device.
Referring to claim 42: Chi further teaches the device housing comprises a housing base (see figures 1-3, #2/21/23; paragraph [0058]) and a light diffusing cover (see figures 1-3, #12; paragraphs [0048]-[0051]; wherein the cover, #12, is pervious to light in part and creates a “hazy atmosphere”).
Referring to claim 43: Chi further teaches the PCB is housed within the housing base (see figures 2-3; paragraph [0058]).
Referring to claim 44: Chi further teaches the light diffusing cover comprises a polymeric material (see paragraphs [0048]-[0051]; wherein the cover is made of a plastic material) fully capable of diffusing light and dissipating heat generated by the LEDs.
Referring to claim 48: Chi further teaches the audio component comprises a speaker (see figures 1-3, #3) coupled to an amplifier (see paragraph [0018]; claim 10, #57), and wherein the amplifier is electrically coupled to the processor.
Claims 5, 6, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga, as applied to claims 4 and 44 above, in view Rocha (US 2008/0225510 A1).
Referring to claim 5: Chi further teaches a support column (see figure 2, #112) extending upward from the housing base. Chi, as modified by Nelson and Matsunaga, is silent to the support column being configured to support at least part of the audio component and house one or more electrical components, and wherein the support column is covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated by the LEDs. Rocha teaches a device configured to provide light in surrounding relationship with a speaker, the device comprising an audio component (see figure 6, #324); lights (see figure 6, #330); a housing base (see figure 6, #332); and a support column (see figure 6, #372) extending upward from the housing base, wherein the support column is configured to support at least part of the audio component and house one or more electrical components (see paragraph [0037]; wherein it is clear that wires from the speaker to the base would run within the central portion of the support column), and wherein the support column is covered by an opaque reflective material such that the one or more electrical components within the support column do not cast shadows from light generated by the light (see paragraph [0043]). 
Referring to claim 6: Chi, as modified by Nelson, Matsunaga and Rocha, is silent to the LEDs being arranged in a circular pattern surrounding the support column, however, Rocha further shows the plurality of light sources being arranged in a circular pattern surrounding the support column (see figures 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs of Chi, as modified by Nelson, Matsunaga and Rocha, to a circular pattern around the support column like taught by Rocha in order to provide a uniform distribution of light around the device.
Referring to claim 45: Chi further teaches a support column (see figure 2, #112) extending upward from the housing base. Chi, as modified by Nelson and Matsunaga, is silent to the support column being configured to support at least part of the audio component and house one or more electrical components, and wherein the support column is covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated by the LEDs. Rocha teaches a device configured to provide light in surrounding relationship with a speaker, the device comprising an audio component (see figure 6, #324); lights (see figure 6, #330); a housing base (see figure 6, #332); and a support column (see figure 6, #372) extending upward from the housing base, wherein the support column is configured to support at least part of the audio component and house one or more electrical components (see paragraph [0037]; wherein it is clear that wires from the speaker to the base 
Referring to claim 46: Chi, as modified by Nelson, Matsunaga and Rocha, is silent to the LEDs being arranged in a circular pattern surrounding the support column, however, Rocha further shows the plurality of light sources being arranged in a circular pattern surrounding the support column (see figures 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs of Chi, as modified by Nelson, Matsunaga and Rocha, to a circular pattern around the support column like taught by Rocha in order to provide a uniform distribution of light around the device.
Claims 7 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga, as applied to claims 1 and 35 above, in view of Raza et al. (US 2016/0323978 A1) (Raza).
	Referring to claims 7 and 47: Chi, as modified by Nelson and Matsunaga, is silent to the LEDs being RGBW LEDs. Raza teaches a wirelessly controlled lighting device (see title) comprising a plurality of LED elements (see figures 3-5, #90), wherein the LEDs of the LED elements are RGBW LEDs (see paragraph [0031]). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs of .
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga, as applied to claim 1 above, in view of Proud (US 2016/0213308 A1; cited by Applicant on IDS dated 12/09/2019).
	Referring to claim 10: Chi, as modified by Nelson and Matsunaga, is silent to a microphone electrically coupled to the processor. Proud teaches a sleep device comprising a speaker and a microphone to facilitate voice-enabled functions (see paragraph [0194]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson and Matsunaga, with a microphone like taught by Proud in order to facilitate voice-enabled operations of the device.
Claims 11, 13, 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga, as applied to claims 1 and 35, in view of Recker et al. (US 2010/0271802 A1) (Recker).
Referring to claims 11 and 49: Chi, as modified by Nelson and Matsunaga, further teaches one or more batteries (see Chi figure 2, #6; paragraphs [0057]-[0058]) configured to supply power to at least one of the processor, the real-time clock IC, the memory, the wireless communication unit, the audio component, the LEDs, and the physical switches. Chi, as modified by Nelson and Matsunaga, is silent to the one or more batteries being rechargeable. Recker teaches a wireless lighting device (see title) wherein the device is powered by a wireless power source including a non-rechargeable battery or rechargeable battery (see paragraph [0107]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the batteries taught by Chi, as 
Referring to claims 13 and 51: Chi, as modified by Nelson and Matsunaga, is silent to the wireless communication unit being a wireless fidelity (WiFi) communication unit. Recker teaches a wireless lighting device (see title) wherein the device takes commands from a wireless communication interface from an external source, wherein the wireless communication interface includes WiFi (see paragraph [0259]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication unit of Chi, as modified by Nelson and Matsunaga, to a WiFi communication unit like taught by Recker in order to allow for remote programming of the device.
Claims 12, 16, 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga, as applied to claims 1 and 35, in view of Wang et al. (US 2016/0023124 A1) (Wang).
	Referring to claims 12, 16, 50 and 53: Chi, as modified by Nelson and Matsunaga, is silent to the wireless communication unit being a Bluetooth® communication unit comprising a Bluetooth® processor, a Bluetooth® memory and a Bluetooth® audio interface electrically coupled to the processor. Wang teaches an LED lighting device and a wireless speaker system (see figure 1, #1), the system comprising a LED light source module (see figure 1, #15); an audio component (see figure 1, #13); and a wireless communication module (see figure 1, #14), wherein the wireless communication module is a Bluetooth module (see paragraphs [0017]-[0020] and [0032]; wherein it is clear that the Bluetooth module includes a processor, memory .
Claims 15 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga, as applied to claims 1 and 35, in view of Thijssen (US 2016/0231825 A1).
Referring to claims 15 and 52: Chi, as modified by Nelson and Matsunaga, is silent to a gesture control sensor electrically coupled to the processor, wherein the gesture control sensor is configured to detect a hand gesture made by a user in a vicinity of the gesture control sensor. Thijssen teaches a gesture control device for use with a controllable device (see abstract), the gesture control device including a gesture control sensor for controlling audio content and/or light dimming (see paragraph [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson and Matsunaga, with a gesture control sensor like taught by Thijssen in order to provide hands free dimming and audio changing capabilities.
Claims 17-22, 26, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch (“Night Light Bluetooth Speaker, Portable Wireless Bluetooth Speaker, 6 Color LED Themes Bedside Table Light/Smart Touch Control Color Changing Stereo Subwoofer” available at Amazon.com on 02/27/2017, accessed online on 06/14/2021).
Referring to claim 17: Chi teaches a device (see figures 1-3), comprising: a printed circuit board (see figures 2-3, #51; paragraph [0058]) comprising a processor (see figures 2-3, #5/52/59; paragraphs [0018]; claim 10); an audio component (see figures 1-3, #3) electrically coupled to the processor (see figures 2-3; paragraph [0048]); light-emitting diodes (see figures 2-3, #53; paragraph [0048], [0056] and [0058]) electrically coupled to the processor; physical switches (see figure 2, #4/41-45; paragraph [0060]) electrically coupled to the processor, wherein the physical switches are configured to control at least one of the LEDs and the audio component (see figures 1-2; paragraph [0048]; wherein the switch includes switches, #41-43, for controlling the audio component and switches, #44-45, for controlling the LEDs); a device housing (see figures 1-3, #2/12/21/23) configured to house the PCB, the audio component, the LEDs, and at least part of the physical switches. Chi is silent to the device being a sleep training device wherein the printed circuit board comprises a real-time clock integrated circuit (IC), a memory, and a wireless communication unit; a capacitive touch component electrically coupled to the processor wherein at least part of the capacitive touch component is exposed by the device housing; and wherein the processor is programmed to execute instructions stored in the memory to disable at least one of the physical switches and the capacitive touch component when a sleep program stored in the memory is initiated.
Nelson teaches a sleep training device (see figure 2) comprising a processor, a memory (see figure 2, #210; paragraph [0044]), a real-time clock integrated circuit (see paragraph [0047]; wherein the processing unit includes a timer chip that keeps track of current time and compares the current time to the programmed state change times), and a wireless communication unit (see figure 2, #220; paragraph [0046]; wherein the user interface is a wireless interface to a computer), wherein the processor is programmed to execute instructions stored in the memory to 
Chi, as modified by Nelson, is silent to a capacitive touch component electrically coupled to the processor wherein at least part of the capacitive touch component is exposed by the device housing; and the processor is programmed to execute instructions stored in the memory to disable at least one of the physical switches and the capacitive touch component when a sleep program stored in the memory is initiated. Matsunaga teaches an application processor that process a started application program; and a memory that stores an operation lock determination section that determines whether to start operation lock while processing the application program (see paragraphs [0012] and [0028]-[0029]), wherein the operation lock restricts unintended operations while the application is running (see paragraphs [0015] and [0030]), specifically, restricting operation device keys to prevent performing unintended termination of application processing, changing of sound volume, and/or cutting power to devices accessible to children (see paragraphs [0004]-[0005] and [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor of Chi, as modified by Nelson, with programming stored on the memory to execute an operation lock 
Voch teaches a night light Bluetooth speaker device (see figure on page 1 reproduced below), the device comprising a base, a light diffusing cover, and a speaker positioned under a capacitive touch component comprising a speaker cover and annular capacitive touch sensor, wherein the capacitive touch component is exposed by the device housing (see figure on page 1 reproduced below; pages 1 and 4-6 wherein it is clear that the annular metal ring is a capacitive touch sensor for dimming and changing the color of the LEDs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson and Matsunaga, with a capacitive touch component like taught by Voch in order to allow for selective dimming of the LEDs.

    PNG
    media_image1.png
    591
    417
    media_image1.png
    Greyscale

Referring to claim 18: Voch further teaches the capacitive touch component comprises a covering plate configure to cover at least part of the audio component (see figure reproduced above with regards to claim 17) and that the annular capacitive touch sensor is made of an electrically-conductive material (see page 6; wherein the touch sensor is made of metal). Chi, as modified by Nelson, Matsunaga and Voch, is silent to the covering plate being constructed of the electrically-conductive material, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the cover of Chi, as modified by Matsunaga and Voch, with an electrically-conductive material in order to provide a greater surface area for effecting dimming of the LEDs.
	Referring to claim 19: Voch further teaches the capacitive touch component comprises an annular ring and wherein the annular ring is made of an electrically-conductive material (see page 6; wherein the touch sensor is made of metal).
Referring to claim 20: Chi further teaches the device housing comprises a housing base (see figures 1-3, #2/21/23; paragraph [0058]) and a light diffusing cover (see figures 1-3, #12; paragraphs [0048]-[0051]; wherein the cover, #12, is pervious to light in part and creates a “hazy atmosphere”).
Referring to claim 21: Chi further teaches the PCB is housed within the housing base (see figures 2-3; paragraph [0058]).
Referring to claim 22: Chi further teaches the light diffusing cover comprises a polymeric material (see paragraphs [0048]-[0051]; wherein the cover is made of a plastic material) fully capable of diffusing light and dissipating heat generated by the LEDs.
Referring to claim 26: Chi further teaches the audio component comprises a speaker (see figures 1-3, #3) coupled to an amplifier (see paragraph [0018]; claim 10, #57), and wherein the amplifier is electrically coupled to the processor.
Referring to claim 27: Chi further teaches a covering plate (see figure 2, #21) configured to cover a top of the device housing and positioned above the speaker (see figure 2; wherein the hood, #21, includes a flat covering surface with an inlaid LED circuit board and wherein the flat covering surface acts as a covering plate to cover the top of the housing base, #21/23, and is positioned above the speaker).
Referring to claim 32: Nelson further teaches the sleep program is initiated when a set parameter associated with the sleep program is met, and wherein the sleep program is scheduled remotely by another device (see paragraphs [0036] and [0046]-[0047]; wherein the set parameter is a time for conducting a state change, and wherein the program is schedule remotely from a computer through wireless communication).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch, as applied to claim 22 above, in view of Rocha.
Referring to claim 23: Chi further teaches a support column (see figure 2, #112) extending upward from the housing base. Chi, as modified by Nelson, Matsunaga and Voch, is silent to the support column being configured to support at least part of the audio component and house one or more electrical components, and wherein the support column is covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated by the LEDs. Rocha teaches a device configured to provide light in surrounding relationship with a speaker, the device comprising an audio 
Referring to claim 24: Chi, as modified by Nelson, Matsunaga, Voch and Rocha, is silent to the LEDs being arranged in a circular pattern surrounding the support column, however, Rocha further shows the plurality of light sources being arranged in a circular pattern surrounding the support column (see figures 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs of Chi, as modified by Nelson, Matsunaga, Voch and Rocha, to a circular pattern around the support column like taught by Rocha in order to provide a uniform distribution of light around the device.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch, as applied to claim 17 above, in view of Raza.
Referring to claim 25: Chi, as modified by Nelson, Matsunaga and Voch, is silent to the LEDs being RGBW LEDs. Raza teaches a wirelessly controlled lighting device (see title) comprising a plurality of LED elements (see figures 3-5, #90), wherein the LEDs of the LED elements are RGBW LEDs (see paragraph [0031]). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs of Chi, as modified by Nelson, Matsunaga and Voch, with RGBW LEDs like taught by Raza in order to allow for generation of light of any color (see Raza paragraph [0031]).
Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch, as applied to claim 17 above, in view of Proud.
	Referring to claim 28: Chi, as modified by Nelson, Matsunaga and Voch, is silent to a microphone electrically coupled to the processor. Proud teaches a sleep device comprising a speaker and a microphone to facilitate voice-enabled functions (see paragraph [0194]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of as modified by Nelson, Matsunaga and Voch, with a microphone like taught by Proud in order to facilitate voice-enabled operations of the device.
Claims 29 and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch, as applied to claim 17 above, in view of Recker.
Referring to claim 29: Chi, as modified by Nelson, Matsunaga and Voch, further teaches one or more batteries (see Chi figure 2, #6; paragraphs [0057]-[0058]) configured to supply power to at least one of the processor, the real-time clock IC, the memory, the wireless communication unit, the audio component, the LEDs, and the physical switches. Chi, as 
Referring to claim 31: Chi, as modified by Nelson, Matsunaga and Voch, is silent to the wireless communication unit being a wireless fidelity (WiFi) communication unit. Recker teaches a wireless lighting device (see title) wherein the device takes commands from a wireless communication interface from an external source, wherein the wireless communication interface includes WiFi (see paragraph [0259]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication unit of Chi, as modified by Nelson, Matsunaga and Voch, to a WiFi communication unit like taught by Recker in order to allow for remote programming of the device.
Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch, as applied to claim 17 above, in view of Wang.
	Referring to claims 30 and 34: Chi, as modified by Nelson, Matsunaga and Voch, is silent to the wireless communication unit being a Bluetooth® communication unit comprising a .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga in view of Voch, as applied to claim 17, in view of Thijssen.
Referring to claim 33: Chi, as modified by Nelson, Matsunaga and Voch, is silent to a gesture control sensor electrically coupled to the processor, wherein the gesture control sensor is configured to detect a hand gesture made by a user in a vicinity of the gesture control sensor. Thijssen teaches a gesture control device for use with a controllable device (see abstract), the gesture control device including a gesture control sensor for controlling audio content and/or light dimming (see paragraph [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson, Matsunaga and Voch, with a gesture control sensor like taught by Thijssen in order to provide hands free dimming and audio changing capabilities.
Claims 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Nelson in view of Matsunaga, as applied to claim 35 above, in view of Voch.
Referring to claim 37: Chi, as modified by Nelson and Matsunaga, is silent to the sleep training device further comprises a capacitive touch component. Voch teaches a night light Bluetooth speaker device (see figure on page 1 reproduced below), the device comprising a base, a light diffusing cover, and a speaker positioned under a capacitive touch component comprising a speaker cover and annular capacitive touch sensor, wherein the capacitive touch component is exposed by the device housing (see figure on page 1 reproduced above with regards to claim 17; pages 1 and 4-6 wherein it is clear that the annular metal ring is a capacitive touch sensor for dimming and changing the color of the LEDs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chi, as modified by Nelson and Matsunaga, with a capacitive touch component like taught by Voch in order to allow for selective dimming of the LEDs.
	Referring to claim 38: Chi, as modified by Nelson, Matsunaga and Voch, does not specifically teach disabling the capacitive touch component when the sleep program is initiated, however, given Matsunaga specifically teaches the operation lock restricts unintended operations while the application is running (see paragraphs [0015] and [0030]), specifically, restricting operation device keys to prevent performing unintended termination of application processing, changing of sound volume, and/or cutting power to devices accessible to children (see paragraphs [0004]-[0005] and [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide operation lock of Chi, as modified by Nelson, Matsunaga and Voch, to restrict operation of the capacitive touch 
Referring to claim 39: Nelson teaches receiving program instruction from a client device via the wireless communication unit (see paragraph [0046]) and Matsunaga teaches disabling the at least one of the physical switches in response to the lock instruction received (see paragraphs [0028]-[0030]). Chi, as modified by Nelson, Matsunaga and Voch, is silent to the receiving the locking instructions from the client device to disable the capacitive touch component, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Chi, as modified by Nelson, Matsunaga and Voch, to receive locking instructions from the client device via the wireless communication unit in order to allow for remote locking during running of the sleep program so as to prevent changes to the light setting.
Referring to claim 40: Voch further teaches the capacitive touch component comprises a covering plate configure to cover at least part of the audio component (see figure reproduced above with regards to claim 17) and that the annular capacitive touch sensor is made of an electrically-conductive material (see page 6; wherein the touch sensor is made of metal). Chi, as modified by Nelson, Matsunaga and Voch, is silent to the covering plate being constructed of the electrically-conductive material, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the cover of Chi, as modified by Matsunaga and Voch, with an electrically-conductive material in order to provide a greater surface area for effecting dimming of the LEDs.
Referring to claim 41: Voch further teaches the capacitive touch component comprises an annular ring and wherein the annular ring is made of an electrically-conductive material (see page 6; wherein the touch sensor is made of metal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791